  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                  )
                                          )      CRIMINAL ACTION NO.
        v.                                )          2:15cr22-MHT
                                          )              (WO)
BRODRICK BROWN                            )

                   SUPERIVSED-RELEASE ERROR OPINION

    As the United States Supervising Probation Officer

stated       during      an    on-the-record          conference    call    on

January 23, 2020, he incorrectly informed the court at

the January 22 sentencing that, with a sentence of nine

months’ incarceration, the maximum term of supervised

release defendant Brodrick Brown could receive was 15

months.        The    probation       officer      should    have    said   27

months.       The court decided, despite this error, not to

change       the    15    months     of       supervised    release     Brown

received.          Instead, the court made clear that, should

Brown    violate         the   conditions        of    supervised     release

again,       the    court      can   always      extend     the    period   of
supervised release if that is warranted.

    DONE, this the 27th day of January, 2020.

                            /s/ Myron H. Thompson
                         UNITED STATES DISTRICT JUDGE
